DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to and should be amended as follows:	“A lockable electronics cabinet, comprising; 	a body and a door, said door being arranged to be opened in a sequence of motions, comprising, first, a linear motion perpendicular to a plane of the door, then, a rotational motion around a pivot axis;	wherein said cabinet further comprises a linear motion mechanism, said linear motion mechanism comprising a driving member configured to drive said linear motion by running along a pre-determined path while simultaneously engaging with a first guiding track, said pre-determined path and said first guiding track being movable with respect to each other in a direction of said linear motion.”
Claim 10 is objected to and should be amended as follows:	“The lockable electronics cabinet of claim 1, wherein a tangent direction of said first guiding track or a tangent direction of said pre-determined path is different at different positions along said first guiding track or said pre-determined path.”
Claim 14 is objected to and should be amended as follows:		“The lockable electronics cabinet of claim 1, wherein one of said body and said door comprises one or more guiding members and the other one of said body and said door comprises one or more engaging members, each engaging member of the one or more engaging members engaging with a respective guiding member of said one or more guiding members, said respective guiding member blocking rotation of said door and providing an engaging member path for each engaging member, said engaging member path defining said linear motion of said door.”
Claim 15 is objected to and should be amended as follows:	“The lockable electronics cabinet of claim 14, said respective guiding member having a pre-defined opening through which each engaging member may escape, enabling said door to perform said rotational motion, free from said respective guiding member.”
Claim 16 is objected to and should be amended as follows:	“The lockable electronics cabinet of claim 14, wherein said one or more guiding members and a plurality of joints are located adjacent to a same lateral side of said cabinet.”
Claim 17 is objected to and should be amended as follows:	“The lockable electronics cabinet of claim 1, where said door comprises a lockand a bolt  when the door is in a closed and locked position.”
Claim 18 is objected to and should be amended as follows:	“The lockable electronics cabinet of claim 14, 	wherein said door is suspended with a plurality of rotational joints, said rotational joints lining up along said pivot axis, said rotational joints being arranged to move along with said door during said linear motion, wherein said door comprises a lockand a bolt when the door is in a closed and locked position, and	wherein said lateral side, out of which said bolt of said lock extends, is the same lateral side adjacent to which said one or more guiding members and said plurality of rotational joints are located.”
Claim 19 is objected to and should be amended as follows:	“The lockable electronics cabinet of claim 14, 	wherein said body comprises an attenuating mechanism, each engaging member being configured to engage with said attenuating mechanism during at least part of said rotational motion.”
Claim 20 is objected to and should be amended as follows:	“The lockable electronics cabinet of claim 19, wherein said attenuating mechanism is configured to guide each engaging member into said guiding member.”
Claim 22 is objected to and should be amended as follows:	“The lockable electronics cabinet of claim 1, comprising a gasket defining a groove, and an edge, wherein said edge, with said door in a closed position, mates with said groove forming an interface between said door and said body.”
Claims 25-31 should be cancelled because they were withdrawn from consideration without traverse. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a pre-determined path" in line 7. This limitation is indefinite because it is best understood as a direction or route and therefore does not have any physical structure. Furthermore, this “pre-determined path” is interchangeably used with “guiding track(s)” while referring to the same thing throughout the claims. Also, the claims should explicitly set forth the first and second guiding tracks and then recite that they are movable relative to each other.
Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-9, 12-16, 19-24, as best understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mandel (US 5,040,857) or, in the alternative, under 35 U.S.C. 103 as obvious over Mandel (US 5,040,857) in view of Daum (US 2002/0112488).Re claim 1:	Mandel discloses a lockable electronics cabinet (1 in fig. 1 is a refrigerator according to col. 3, lines 40-47 that is lockable according to col. 2, lines 45 – col. 3, line 6 and is an electronic device because it is inherent that refrigerators have electronic components, e.g. thermostat, sensors, circuit boards etc.) comprising a body (body of 1 in fig. 1) and a door (5 in fig. 1; col. 3, lines 40-47), said door being arranged to be opened in a sequence of motions, comprising, first, a linear motion perpendicular to a plane of the door, then, a rotational motion around a pivot axis (door 5 is opened by first moving perpendicularly away from the body when it goes from fig. 2 to fig. 6, then it is able to rotate about a pivot axis in fig. 6; col. 5, lines 27-65);	wherein said cabinet further comprises a linear motion mechanism (9, 47, 39, 37, 31, 7 in fig. 2, 6; col. 4, lines 3-24), said linear motion mechanism comprising a driving member (47, 39, 9 in fig. 2, 6; col. 4, lines 3-24) configured to drive said linear motion by running along a pre-determined path (vertical path that 45 moves along in fig. 2, 6; col. 4, lines 3-24) while simultaneously engaging with a first guiding track (left surface of 31 that 39 is in contact with in fig. 2), said pre-determined path and said first guiding track being movable with respect to each other in direction of said linear motion (the vertical path that 45 moves along in fig. 2 is a set path and is therefore stationary; therefore this vertical path and the left surface 31 are movable with respect to each other in the vertical direction in fig. 2).	Alternatively, Daum discloses a lockable electronics cabinet (refrigerator 100 in fig. 1 has a controller 160 in fig. 2, a main control board, A/D converters and various sensors according to para. 0026).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lockable cabinet of Mandel to be a lockable electronics cabinet as taught by Daum, in order to give the user more control over the functions of the refrigerator and to make sure the different compartments are maintained at correct temperatures.	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 3:	Mandel discloses wherein said pre-determined path (vertical path that 45 moves along in fig. 2, 6; col. 4, lines 3-24) being defined by said driving member (47, 39, 9 in fig. 2, 6; col. 4, lines 3-24) engaging with a second guiding track (surface of the opening of the bottom 7 that receives 9 and guides its rotation in the labeled fig. 1 below).
    PNG
    media_image1.png
    898
    694
    media_image1.png
    Greyscale
Re claim 4:	Mandel discloses wherein said second guiding track being configured to be stationary during said linear motion (surface of the opening of the bottom 7 that receives 9 and guides its rotation in the labeled fig. 1 above is stationary when the door 5 moves perpendicularly away from the body when it goes from fig. 2 to fig. 6).	Re claim 5:	Mandel discloses wherein said first guiding track being configured to move along with said linear motion (left surface of 31 that 39 is in contact with in fig. 2 moves up and down with the linear motion as can be seen in fig. 2, 6).Re claim 7:	Mandel discloses said body (body of 1 in fig. 1) comprising said linear motion mechanism (9, 47, 39, 37, 31, 7 in fig. 1, 2, 6; col. 4, lines 3-24), said linear motion mechanism comprising a moving frame (31 in fig. 2, 6; col. 4, lines 3-24) and a stationary frame (7 in fig. 1, col. 4, lines 3-24), said stationary frame providing said second guiding track (surface of the opening of the bottom 7 that receives 9 and guides its rotation in the labeled fig. 1 above) and being connected to a main part of said body (7 is connected to body 1 in fig. 1), said moving frame providing said first guiding track (left surface of 31 that 39 is in contact with in fig. 2) and being connected to said door (31 is connected to door 5 in fig. 2, 4, 6).Re claim 8:	Mandel discloses wherein one of said first guiding track (left surface of 31 that 39 is in contact with in fig. 2) and said second guiding track (surface of the opening of the bottom 7 that receives 9 and guides its rotation in the labeled fig. 1 above) is linear (both of these guiding tracks are linear).Re claim 9:	Mandel discloses wherein said second guiding track is linear (surface of the opening of the bottom 7 that receives 9 and guides its rotation in the labeled fig. 1 above is linear).Re claim 12:	Mandel discloses wherein said pivot axis extends through a bulk of said door (axis of 91 extends through the bulk of door 5 in fig. 1, 4, 6).Re claim 13:	Mandel discloses wherein said door is suspended with a plurality of rotational joints (pin 91 at the top of door 5 and the pin 91 at the bottom of door 5, suspend the door 5 in fig. 1; col. 4, lines 55-63), said joints lining up along said pivot axis (pins 91’s line up with the pivot axis that is shown in fig. 2, 6), said joints being arranged to move along with said door during said linear motion (these two pins also move linearly with the door from fig. 2 to fig. 6).Re claim 14:	Mandel discloses wherein one of said body (body of 1 in fig. 1) and said door comprises one or more guiding members (33 in fig. 6; col. 5, lines 27-65) and the other one of said body and said door (5 in fig. 1; col. 3, lines 40-47) comprises one or more engaging members (35 in fig. 2, 6; col. 5, lines 27-65), each engaging member engaging with a respective guiding member of said one or more guiding members (fig. 2, 6; col. 5, lines 27-65), said guiding member blocking rotation of said door and providing a path for said engaging member (fig. 2, 6; col. 5, lines 27-65), said path defining said linear motion of said door (fig. 2, 6; col. 5, lines 27-65).Re claim 15:	Mandel discloses said guiding member (33 in fig. 6; col. 5, lines 27-65) having a pre-defined opening (bottom opening of 33 in fig. 2, 6) through which said engaging member (35 in fig. 2, 6; col. 5, lines 27-65) may escape, enabling said door to perform said rotational motion, free from said guiding member (fig. 2, 6; col. 5, lines 27-65).Re claim 16:	Mandel discloses wherein said one or more guiding members (33 in fig. 6; col. 5, lines 27-65) and said plurality of joints (pin 91 at the top of door 5 and the pin 91 at the bottom of door 5 in fig. 1; col. 4, lines 55-63) are located adjacent to a same lateral side of said cabinet (33 and the pins 91’s are located next to the left side of 5 in fig. 2, 6).Re claim 19:	Mandel discloses wherein said body (body of 1 in fig. 1) comprises an attenuating mechanism (75 in fig. 2, 6 reduces the amount of force when it comes into contact with 35 that is rotating counterclockwise when the door is closing, this reduction of force is due to spring 63 in fig. 6), said engaging member being configured to engage with said attenuating mechanism during at least part of said rotational motion (engaging member 35 engages with 75 when 35 is rotating counterclockwise in fig. 6).Re claim 20:	Mandel discloses wherein said attenuating mechanism is configured to guide said engaging member into said guiding member (attenuating mechanism 75 guides engaging member 35 by stopping it from rotating so it can be oriented vertically to be received by guiding member 33 in fig. 6 and 2).Re claim 21:	Mandel does not explicitly disclose wherein the electronics cabinet is electromagnetically shielded.	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lockable electronics cabinet of Mandel wherein the electronics cabinet is electromagnetically shielded by containing the interior electronic devices within a layer of metal or a layer of EMI shielding paint in order to protect the electronic devices from being damaged by electromagnetic interference from neighboring devices, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.Re claim 22:	Mandel discloses comprising a gasket (11 in fig. 1, 2, 4; col. 3, lines 47-59) defining a groove (11 defines a groove with 13 and 5 in fig. 4), and an edge (edge of 11 in fig. 4), wherein said edge, with said door in closed position (fig. 4), mates with said groove (edge of 11 mates with the groove above it in fig. 4) forming an interface between said door and said body (interface between door 5 and the body of 1 in fig. 2, 4).Re claim 23:	Mandel does not explicitly disclose said gasket being a beryllium gasket.	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lockable electronics cabinet of Mandel wherein said gasket being a beryllium gasket in order for the door and the body to be sealed by a material that is resistant to corrosion and wear so that it does not have be frequently replaced even if the door is open and closed often, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.Re claim 24:	Mandel discloses said gasket (11 in fig. 4) being located on said door (5 in fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mandel (US 5,040,857) in view of Dallman (US 2003/0094025).Re claim 17:	Mandel does not explicitly disclose wherein said door comprises a lock, a bolt of which, with the door in closed and locked position, extends out of a lateral side of said door.	Dallman discloses wherein said door (14 in fig. 1; para. 0021) comprises a lock (34 in fig. 1; para. 0024), a bolt (40 in fig. 2, 3; para. 0025) of which, with the door in closed and locked position (position A in fig. 2; para. 0025), extends out of a lateral side of said door (left side of door 14 in fig. 1, 2).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lockable electronics cabinet of Mandel wherein said door comprises a lock, a bolt of which, with the door in closed and locked position, extends out of a lateral side of said door as taught by Dallman, in order to be able to lock the refrigerator to restrict access to unauthorized individuals such as in the case of a laboratory refrigerator.Re claim 18:	Mandel discloses wherein said door is suspended with a plurality of rotational joints (pin 91 at the top of door 5 and the pin 91 at the bottom of door 5, suspend the door 5 in fig. 1; col. 4, lines 55-63), said joints lining up along said pivot axis (pins 91’s line up with the pivot axis that is shown in fig. 2, 6), said joints being arranged to move along with said door during said linear motion (these two pins also move linearly with the door from fig. 2 to fig. 6), and 	wherein said lateral side (left side of 5 in fig. 2, 6), is the same lateral side adjacent to which said one or more guiding members (33 in fig. 2, 6) and said plurality of joints are located (91’s in fig. 2, 6).	Mandel does not explicitly disclose wherein said door comprises a lock, a bolt of which, with the door in closed and locked position, extends out of a lateral side of said door, and wherein said lateral side, out of which said bolt of said lock extends.	Dallman discloses wherein said door (14 in fig. 1; para. 0021) comprises a lock (34 in fig. 1; para. 0024), a bolt (40 in fig. 2, 3; para. 0025) of which, with the door in closed and locked position (position A in fig. 2; para. 0025), extends out of a lateral side of said door (left side of door 14 in fig. 1, 2), and wherein said lateral side (left side of door 14 in fig. 1, 2), out of which said bolt (40 in fig. 2, 3; para. 0025) of said lock (34 in fig. 1; para. 0024) extends (fig. 2).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lockable electronics cabinet of Mandel wherein said door comprises a lock, a bolt of which, with the door in closed and locked position, extends out of a lateral side of said door, and wherein said lateral side out of which said bolt of said lock extends as taught by Dallman, in order to be able to lock the refrigerator to restrict access to unauthorized individuals such as in the case of a laboratory refrigerator.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mandel (US 5,040,857) in view of Harigai (JP H0556832 see attached translation).	
Re claim 11:	Mandel does not explicitly disclose wherein said driving member is supported by a gas spring.	Harigai discloses wherein said driving member (16 in fig. 2; abstract) is supported by a gas spring (15 in fig. 2; abstract).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lockable electronics cabinet of Mandel wherein said driving member is supported by a gas spring as taught by Harigai, in order to accelerate the opening and closing motion of the door (abstract; Harigai).
Allowable Subject Matter
Claims 6, 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 6 (said first guiding track, with said driving member being located at a point along said pre-determined path, having a tangent direction different from a tangent direction of said pre-determined path at said point) in combination with all of the limitations of claim 1, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 10 (wherein said tangent direction of said first guiding track or said tangent direction of said pre-determined path is different at different positions along said first guiding track or said pre-determined path) in combination with all of the limitations of claim 1, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
Response to Arguments
In response to the applicant’s argument in the first paragraph of page 14 of the arguments filed on 10/4/2022, where the applicant argues that the driving member 47 and/or 39 are not configured to drive the linear motion by running along the pre-determined path because 47 and/or 39 are arranged to drive the movement by moving in a rotational direction. The examiner disagrees because the driving member 47 and/or 39 drives the linear motion by doing both. The driving member moves in a rotational direction as well as runs along the pre-determined path when it engages with 45 in order to move 31 up and down in fig. 2 of Mandel (US 5,040,857).                                                                   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2012/0153790 – is considered pertinent because this reference describes a sealed test chamber that has a door that moves perpendicularly away from the chamber before it is capable of rotating.
US 2015/0075080 – is considered pertinent because this reference describes an enclosure that has a door that is sealed to the rest of enclosure through a gasket.
US 2014/0060445 – is considered pertinent because this reference describes an enclosure with a lock and bolt.
US 2011/0141672 – is considered pertinent because this reference describes a casing that has a door that moves perpendicularly away from the casing before it is capable of rotating.
US 6,318,824 – is considered pertinent because this reference describes a casing that has a door that moves perpendicularly away from the casing before it is capable of rotating.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Monday, Tuesday, Thursday, 10am - 600pm EST.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZHENGFU J FENG/Examiner, Art Unit 2835
December 12, 2022

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835